In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-03-00080-CV
______________________________


VERNON E. FAULCONER, INC., Appellant

V.

EDMUND R. WOOD, Appellee



On Appeal from the 71st Judicial District Court
Harrison County, Texas
Trial Court No. 00-0224





Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross

MEMORANDUM OPINION

	Vernon E. Faulconer, Inc., is a party to this appeal.  We scheduled the appeals for
oral argument May 15, 2003, in Harrison County, Texas.  Faulconer did not appear for
argument, even though it had previously asked to participate.  At argument, counsel for
Edmund R. Wood, appellee, informed this Court Wood had reached a settlement with
Faulconer.  The remaining appellants (Amoco Production Company, BP Amoco, Mobil
Producing Texas and New Mexico, Inc., and Exxon Mobile Corporation), however,
continued to prosecute their appeal.  
	Since oral argument almost one month ago, we have not received from Faulconer
a motion to sever and remand the appeal for entry of the settlement agreement. 
Nonetheless, based on the representation of Wood's counsel regarding the settlement
agreement, we, on our own motion, now order Faulconer's appeal severed from Amoco
Production Company, BP Amoco, Mobil Producing Texas and New Mexico, Inc., and
Exxon Mobil Corporation's appeal against Wood.  Severance allows us to remand the
severed case to the trial court for entry of orders effectuating the settlement agreement
between Faulconer and Wood.  
	We assign Faulconer's appeal against Wood to cause number 06-03-00080-CV. 

	The appeal by Faulconer against Wood, cause number 06-03-00080-CV, is
remanded for entry of orders to effectuate the settlement agreement among the parties.
 

							Donald R. Ross
							Justice

Date Submitted:	June 9, 2003
Date Decided:	June 10, 2003




/span>

            Robert Goodwin, and his wife, who is unnamed in the papers filed in this Court, filed a notice
of appeal November 3, 2003.  Since that time, they have made no further effort to prosecute the
appeal. On December 18, 2003, we wrote a letter to appellants' counsel warning him that, pursuant
to Tex. R. App. P. 42.3(b) and (c), the appeal would be subject to dismissal ten days after the date
of the letter unless a response was provided showing good cause for the failure to prosecute the
appeal.
            As of the date of this opinion, we have received no response.
            We dismiss the appeal.
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          January 13, 2004
Date Decided:             January 14, 2004